       Case 6:19-mj-00056-JDP Document 14 Filed 10/26/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   DARREN STEELMAN
 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                     Case Nos. 6:19-mj-00056-JDP
11                                                           6:19-mj-00074-JDP
                     Plaintiff,
12                                                 STIPULATION TO CONTINUE
             vs.                                   PROBATION REVIEW HEARING; AND
13                                                 ORDER
     DARREN STEELMAN,
14
                     Defendant.                    DATE: November 5, 2020
15                                                 TIME: 10:00 a.m.
                                                   JUDGE: Hon. Stanley A. Boone
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective

19   counsel, Assistant United States Attorney William Taylor, counsel for plaintiff, and Assistant

20   Federal Defender Matthew Lemke, counsel for defendant Darren Steelman, that the probation

21   review hearing currently scheduled for November 5, 2020, may be continued to November 19,

22   2020, at 10:00 a.m.

23          Mr. Steelman’s matters are currently the only cases on the Court’s November 5, 2020,

24   calendar. Both government and defense counsel in this case are also currently scheduled to

25   appear before this Court for several other matters on November 19, 2020. In the interest of

26   efficiency, the parties ask that Mr. Steelman’s matters be rescheduled to take place on November

27   19, 2020, at 10:00 a.m.

28   ///
       Case 6:19-mj-00056-JDP Document 14 Filed 10/26/20 Page 2 of 3



 1
                                        Respectfully submitted,
 2                                      HEATHER E. WILLIAMS
 3                                      Federal Defender
 4   Date: October 22, 2020             /s/ Matthew Lemke
                                        MATTHEW LEMKE
 5                                      Assistant Federal Defender
                                        Attorney for Defendant
 6                                      DARREN STEELMAN
 7
 8                                      MCGREGOR SCOTT
                                        United States Attorney
 9
     Date: October 22, 2020             /s/ William Taylor
10                                      WILLIAM TAYLOR
                                        Special Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 6:19-mj-00056-JDP Document 14 Filed 10/26/20 Page 3 of 3



 1                                              ORDER
 2            Based on a showing of good cause, the Court hereby orders that the probation review
 3   hearing currently scheduled for November 5, 2020, is continued to November 19, 2020, at 10:00
 4   a.m.
 5
     IT IS SO ORDERED.
 6
 7   Dated:     October 23, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
